Citation Nr: 1110292	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-43 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD.

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from March 1960 to October 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As an initial matter, the issues as characterized on the title page of this decision have been framed to include the larger issues of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include anxiety disorder and PTSD.  When originally denied in final rating actions of February and March 1985, the claim was characterized as entitlement to service connection for anxiety-memory-depression with dizziness and headaches or for a nervous condition.  In a January 2009 rating decision, the RO confirmed and continued the previous denial of the claim of entitlement to service connection for anxiety, depressive condition with dizziness and headaches. 

In March 2009, the Veteran filed a claim for entitlement to service connection for PTSD.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim and remand the matter to the Appeals Management Center (AMC), in Washington, DC, for additional development, there can be no prejudice to the Veteran from characterizing the issues as such.

Further, the Veteran in the instant case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated in May 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  38 C.F.R. §§ 20.1500-20.1510 (2010).

Following the October 2009 statement of the case (SOC), the Veteran submitted additional pertinent evidence which has been associated with the claims file.  The record does not show that the Veteran submitted a waiver of initial RO review of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  However, if a participant in the ECA submits new evidence after the issuance of a SOC, the participant, by virtue of executing a valid Agreement and Waiver of Rights, is deemed to have knowingly and voluntarily waived agency of original jurisdiction review of such evidence and issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1508(b)(2) (2010).  As discussed above, the Veteran signed such an agreement in May 2009.  Thus, the Board is permitted to review the newly submitted evidence in the first instance.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied the Veteran's claim of entitlement to service connection for anxiety and depression; although notified of the denial in February 1985, the Veteran did not initiate an appeal.
      
2.  New evidence associated with the claims file since the February 1985 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 1985 RO rating decision that denied entitlement to service connection for anxiety and depression is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the Board has reopened and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

Laws and Regulations

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.


Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for anxiety-memory-depression in January 1985.  In a February 1985 rating decision, the RO denied entitlement to service connection for anxiety-memory-depression with dizziness and headaches, finding that the claimed condition was acute and transitory.  It was further noted that there were no service treatment records showing treatment for anxiety-memory-depression problems, only one instance of treatment for dizziness (orthostatic hypotension), and no pathology associated with headaches that were normal for everyone.  As there was no evidence of a single acquired condition while on active military duty, service connection was not in order.  In a March 1995 confirmed rating decision, the RO again indicated that it could not grant the Veteran's claim for service connection for a nervous condition.

Although notified of the February 1985 denials, the Veteran did not initiate an appeal of that determination.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In February 2008, the Veteran sought to reopen his claim of entitlement to service connection for headaches and dizziness.  In a January 2009 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for anxiety, depressive condition with dizziness and headaches.  It was noted that new evidence of record did not show continued complaints, treatment, or a diagnosis of anxiety, depressive condition with dizziness and headache.  Based on the totality of the medical evidence of record which did not show a chronic disability subject to service connection, the lack of medical evidence showing continued complaints, treatment or a diagnosis since retirement from active military service over 28 years before, and no chronicity during service, the RO confirmed and continued the previous denial of service connection for anxiety, depressive condition with dizziness and headaches.   


In a statement received in March 2009, the Veteran added to his claim by raising the issue of service connection for PTSD.  Service connection on that basis was subsequently denied in August 2009 on the merits.  As discussed above, the matter has been recharacterized to more accurately adjudicate the Veteran's claim.

Evidence added to the claims file since the February 1985 denial includes statements from the Veteran, his spouse, and his representative; copies of service treatment records; service personnel records; in-service daily staff journal entries for May 25, 1970; VA treatment records dated from 2009 to 2010; stressor verification information responses from CURR (U.S. Armed Services Center for Research of Unit Records (USASCRUR)) dated in July and August 2009; and an August 2009 VA PTSD examination report.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In this regard, new evidence of record includes VA treatment records dated in 2010 revealing diagnoses of anxiety disorder NOS, posttraumatic stress syndrome (PTSS), and PTSD.  Service personnel records identified the Veteran's assigned units while he was stationed in Vietnam from August 1969 to July 1970 (to include the 15th Admin Co. - 1st Cavalry Division) and the Veteran's statements discussed his claimed stressors which included witnessing multiple combat incidents involving casualties in Cambodia in 1970.  An August 2009 response from CURR noted that Operational Reports - Lessons Learned submitted by the 1st Cavalry Division covering the time period from May to July 1970 verified that the 15th Administrative Company was assigned to the 1st Cavalry Division and 2nd Battalion, 7th Cavalry Division.  Documents during that period showed that the 1st Cavalry Division conducted attacks and other types of combat operations with enemy resistance in Cambodia.  It was further indicated that 2nd Battalion, 7th Cavalry Division received small arms fire and sustained casualties during that time period.  

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a current psychiatric disability as well as supporting evidence that a claimed in-service stressor occurred.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Shade v. Shinseki.

Under these circumstances, the Board concludes that the criteria for reopening the claim for entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances:  when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

The Veteran contends that he his PTSD is the result of his experiences in service, specifically witnessing casualties and attacks (rocket, mortar, small arms), flying in helicopters that were hit by enemy fire or transporting wounded, helped remove enemy and friendly casualties from battle areas, and witnessing a helicopter crash and burn the crew.  He further indicated that he was reassigned to assist in reenlistment/career counseling, visiting areas of responsibility of the 1st Cavalry Division to talk to potential reenlistees at every Fire Support Base that had an artillery battery.  During these visits in Vietnam and Cambodia in 1970, he reported seeing men killed, assisting with loading on/flying with casualties on helicopters, and being placed in the middle of multiple combat attacks with artillery, mortar, and sniper fire sometimes unarmed and feeling intense fear. 


Service treatment notes detailed that the Veteran was treated for complaints of memory loss/forgetfulness and depression in April 1973.  The examiner listed a final diagnosis of rule out brain tumor, probable anxiety state or depressive reaction.  Another clinical record showed treatment for dizziness/orthostatic hypotension in April 1975.  He complained of memory loss in the September 1980 Report of Medical History associated with his service retirement examination report. 

Service personnel records showed that the Veteran served on active duty in the United States Army from March 1960 to October 1980.  The Veteran's DD Form 214 detailed that he had foreign service for 11 months in Vietnam during his period of active duty from June 1969 to September 1971.  Additional service personnel records showed that his duty assignments while stationed in Vietnam from August 1969 to July 1970 were listed as Maintenance Supervisor with Battery F8 2nd Artillery 1st Air Cavalry Division and as Career Counselor with 15th Admin Company 1st Cavalry Division.  As noted above, responses from CURR detailed that there were incidents of enemy activity, combat operations, and casualties in the Veteran's assigned areas during his period of service from May to July 1970 with the 15th Admin Company assigned to the 1st Cavalry Division.  

A March 2009 lay statement the Veteran's spouse reported that she observed the Veteran suffer from forgetfulness, irritability, night sweats, insomnia, uncontrollable anger, and periods of panic as well as withdrawal after he returned from Vietnam.  In additional written statements, the Veteran reported that he has trouble handling certain types of people and situations, is angered easily, did not like pressure, avoided crowds, had trouble sleeping, experienced night sweats and nightmares, and relied on his wife to stay groomed. 

In an August 2009 VA examination report, the examiner, a VA consulting psychologist, noted that the Veteran's claims file was not available.  After listing incorrect dates of the Veteran's period of service, it was noted that the Veteran had combat experience while stationed in Vietnam for one year.  PTSD symptoms were listed as recurrent distressing dreams and exaggerated startle response.  While noting that the Veteran met the DSM-IV stressor criterion due to combat related trauma, the examiner indicated that he did not meet the DSM-IV criteria for a mental health diagnosis, including PTSD.  

Post-service medical evidence of record, including multiple VA outpatient treatment records dated in 2010 showed diagnoses of PTSD as well as other psychiatric disorders, including anxiety disorder NOS.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board points out that the failure to review the claims file does not render the VA examiner's opinion inadequate per se, as one cannot categorically exclude the possibility that the examiner is nevertheless informed of the relevant facts.  In such cases, it is the Board's responsibility to explain why the absence of record review detracts from the probative value of the opinion of a physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 293, 303 (2008).  Here, the fact that the examiner specifically noted the absence of the Veteran's claims file, and in particular his service treatment records, suggests that the examiner felt that a review of those records would be of value in rendering a medical opinion.  Moreover, VA treatment records dated in 2010 have subsequently been associated with the record, showing current diagnoses for PTSD and anxiety disorder NOS as well as detailing sustained therapy for PTSD.  Thus, the August 2009 VA PTSD examination report is therefore deemed inadequate for rating purposes.

In light of the cumulative record and the amended regulation discussed above as well as the inadequacy of the August 2009 VA examination, the AMC should arrange for the Veteran to undergo an additional VA examination to clarify the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Mountain Home, Tennessee; however, as the claims file only includes treatment records from that facility dated up to December 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

(Please note, this appeal is part of the ECA Initiative, so expeditious handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's claimed acquired psychiatric disorder from the Mountain Home VAMC for the period from December 2010 to the present.

2.  Thereafter, the AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.  

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressors during his period of active service: specifically witnessing casualties and attacks (rocket, mortar, small arms); flying in helicopters that were hit by enemy fire or transporting wounded; helping remove enemy and friendly casualties from battle areas; witnessing a helicopter crash and burn the crew; and being placed in the middle of multiple combat attacks with artillery, mortar, and sniper fire sometimes unarmed and feeling intense fear.   

The VA examiner should determine whether the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 


For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.  

The examiner should acknowledge and discuss the Veteran's assertions of a causal link between his claimed PTSD and events during active service, VA treatment records dated in 2010 showing diagnoses of anxiety disorder NOS and PTSD, and the findings in the August 2009 VA examination report.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the SOC in October 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


